DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 	
Notice of Amendment
	In response to the amendment filed on 12/13/2021, amended claims 1, 8, and 11 and cancelled claim 5 are acknowledged. Claims 1-4 and 6-14 remain pending.

Allowable Subject Matter
Applicant’s arguments (see Remarks, pp. 6-8, filed 12/13/2021) with respect to the allowability of the claims have been considered and are persuasive.
Claims 1-4 and 6-14 as presented in the amendments to the claims filed 12/13/2021 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed endovascular medical implant system and method of measuring blood flow in a vascular system, including, among other features, a thin film nitinol flow diverting device connected to a wireless, non-thrombogenic, highly stretchable, ultra-low profile, microflow capacitive sensor component, wherein the sensor comprises a stacked configuration of a first metallic layer, dielectric elastomer layer, and second metallic layer, the first and second metallic layers comprise an overall etched pattern, and deformation of the dielectric elastomer layer by a flow of blood produces a capacitive change indicative of the flow rate of the blood.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791